                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 18-cv-03198-CMA-SKC

OTTER PRODUCTS, LLC, and
TREEFROG DEVELOPMENTS, INC.,

       Plaintiffs,

v.

EDDY WANG, and
JOHN DOES 1-10,

       Defendants.


   ORDER GRANTING PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT AND
                        PERMANENT INJUNCTION
______________________________________________________________________

       This matter is before the Court on Plaintiffs Otter Products, LLC and TreeFrog

Developments, Inc.’s Motion for Default Judgment and Permanent Injunction. (Doc. #

24.) Defendant Eddy Wang did not file a response to the Motion. For the following

reasons, Plaintiffs’ Motion is granted.

                                  I.      BACKGROUND

       Plaintiffs develop, manufacture, market, and sell premium mobile device,

smartphone, and tablet cases and accessories under the OTTERBOX® and

LIFEPROOF® brands (“Otter Products”). Plaintiffs sell their products exclusively

through their own website and their network of authorized distributors, retailers, and

resellers (“Authorized Resellers”).
       Otter has registered several trademarks with the United States Patent and

Trademark Office (“USPTO”), including, but not limited to: OTTERBOX® (U.S.

Trademark Reg. Nos. 5,439,652; 5,498,180; 4,602,221; and 3,788,534); DEFENDER

SERIES® (U.S. Trademark Reg. No. 4,616,874); STRADA SERIES® (U.S. Trademark

Reg. No. 4,864,518); STATEMENT SERIES® (U.S. Trademark Reg. No. 4,952,893);

SYMMETRY SERIES® (U.S. Trademark Reg. No. 4,709,178); PURSUIT SERIES®

(U.S. Trademark Reg. No. 4,280,846); ALPHA GLASS® (U.S. Trademark Reg. No.

4,702,961); VENTURE® (U.S. Trademark Reg. No. 5,449,981); TROOPER® (U.S.

Trademark Reg. No. 5,496,963); and ELEVATION® (U.S. Trademark Reg. No.

5,444,887) (the “OtterBox Trademarks”).

       TreeFrog has several trademarks with the USPTO, including, but not limited to:

LIFEPROOF® (U.S. Registration Nos. 4,519,288; 4,520,890; 4,360,963; and

4,057,201); LIFEJACKET® (U.S. Registration No. 4,354,783); and LET’S GO!® (U.S.

Registration No. 4,285,129) (the “LifeProof Trademarks”). The registrations for the

OtterBox and LifeProof Trademarks (collectively, the “Otter Trademarks”) are valid,

subsisting, and in full force and effect.

       In recent years, there has been an increase in the amount of retail sales

completed through online marketplaces, such as www.amazon.com (“Amazon”). These

online marketplaces allow third party sellers to sell a manufacturer’s products

anonymously. It has been well publicized that unauthorized third-party sellers sell

diverted products through the online marketplaces, including damaged, defective,

tampered-with, and/or fake products. Because these third-party sellers operate


                                            2
anonymously, a manufacturer has no ability to exercise its quality controls over the

products or to ensure the products are safe, which presents serious risks to consumers.

       Anonymous sales by unauthorized sellers through the online marketplaces also

threaten a manufacturer’s ability to maintain its goodwill, reputation, and brand

integrity. A consumer who receives a defective or poor-quality product from an

unauthorized seller through an online marketplace is likely to become frustrated with

the brand. The consumer can leave a negative review about the brand on the

marketplace site, thereby impacting the purchasing decisions of other consumers.

Plaintiffs have recieved multiple negative online marketplace reviews, including on

Amazon, from consumers who purchased products bearing the Otter Trademarks from

unauthorized sellers. The negative reviews include receiving damaged, defective, and

poor-quality products.

       To protect consumers and the value and goodwill associated with OtterBox and

LifeProof brands, Plaintiffs have implemented substantial quality controls that are

designed to minimize the likelihood that poor quality products reach consumers. These

quality controls include certain inspection, storage, handling, and other requirements,

assisting with any recalls or other consumer safety information efforts, and customer

service requirements. Additionally, to further combat the unauthorized sale of poor-

quality products on the online marketplaces, Plaintiffs have imposed additional

requirements on their Authorized Resellers that are approved to sell online and on the

online marketplaces. Moreover, to allow Plaintiffs to know where their products are

being sold so that they can exercise control over their products and address any quality


                                             3
issues that may arise, Authorized Resellers are prohibited from selling on unauthorized

websites and online marketplaces and from selling to other resellers. Authorized

Resellers that are approved to sell on online marketplaces may sell only under

storefront names that have been specifically approved by Plaintiffs and are prohibited

from selling products anonymously

       Plaintiffs vet their Authorized Resellers before approving them to sell online and

on online marketplaces to make sure that the Authorized Reseller operates an

appropriate and acceptable business that Plaintiffs wish to have representing their

brands. Authorized Resellers selling online and on the online marketplaces must comply

with several additional quality control requirements, including opting out of certain

repackaging and commingling programs that may result in consumers receiving used,

damaged, or counterfeit products; having tools in place to solicit customer feedback and

respond to any negative reviews and working with Plaintiffs to address any such

reviews; and maintaining an acceptable online presence and seller rating. Further,

Plaintiffs monitor their Authorized Resellers to ensure their compliance with Plaintiffs’

quality controls, including conducting reviews of the Authorized Resellers’ websites,

storefronts, and reviews and conducting test purchases and inspections.

       The quality controls Plaintiffs have imposed are legitimate and substantial and

allow Plaintiffs to control the quality of products sold under their trademarks. A seller’s

compliance with these quality controls would be material and relevant to a consumer’s

purchasing decision




                                              4
       Plaintiffs also provide a Limited Warranty (“Warranty”) for products purchased

from Plaintiffs or their Authorized Resellers, covering the repair or replacement of

products for defects for a period of time. The Warranty provides that a customer can

receive a repair or replacement product if a product has a defect in manufacturing,

materials, or workmanship during the warranty period applicable to the product. The

Warranty is a material component of Otter Products. Because Plaintiffs cannot exercise

their quality controls over products sold by unauthorized sellers, the Warranty is not

available for products sold by unauthorized sellers who are not subject to Plaintiffs’

quality controls.

       Defendant Eddy Wang (“Wang”) operates storefronts on Amazon under the

names “1to3shop-store” and “E&E Global” (the “Storefronts”). Through the Storefronts,

Wang has, and continues to, advertise and sell products bearing the Otter Trademarks.

Wang is not an Authorized Reseller of Otter Products. The products Wang sells bearing

the Otter Trademarks are: not genuine Otter Products; are materially different from

genuine Otter Products because they do not come with the Warranty; and are also not

genuine Otter Products because they do not abide by and interfere with Plaintiffs’

quality controls.

       By selling materially different, non-genuine products bearing the Otter

Trademarks, Wang is creating consumer confusion because consumers who purchase

products from Wang think they are getting genuine Otter Products that come with the

Warranty and abide by Plaintiffs’ quality controls when, in fact, they are not.




                                             5
       Wang advertises products bearing the Otter Trademarks on the Storefronts as

being “New” products that come with the Warranty. His product listings also specifically

state that they come with the Warranty. These representations are false because the

products Wang sells do not come with the Warranty.

       Plaintiffs’ agreements with their Authorized Resellers prohibit Authorized

Resellers from selling products to third parties for purposes of resale. Wang knows of

this prohibition, but has continued to acquire products from Plaintiffs’ Authorized

Resellers for the purpose of reselling them and infringing on the Otter Trademarks.

Thus, Wang has acted with an improper purpose because he intended to induce

Plaintiffs’ Authorized Resellers to breach their agreements.

       Wang’s unlawful actions have caused, and continue to cause, Plaintiffs

significant harm. Wang has misled, and continues to mislead, consumers into believing

they are purchasing genuine Otter Products that come with the Warranty and comply

with Plaintiffs’ quality controls when, in fact, they are not. As a proximate result of

Wang’s actions, Plaintiffs have suffered, and will continue to suffer, irreparable harm to

their reputation, goodwill, and intellectual property rights. Plaintiffs have also suffered

monetary harm as a result of Wang’s actions, including loss of sales and damage to

their existing and potential business relations.

       Wang’s unlawful actions have been willful and malicious. Plaintiffs spent

significant time and money trying to stop Wang’s illegal sale of its products through the

Storefronts. Plaintiffs sent Wang several cease and desist letters, but Wang refused to

comply and continued to sell products bearing the Otter Trademarks. Further, despite


                                              6
being served with the Summons and Complaint in this action, Wang has chosen not to

appear and continues to engage in its unlawful conduct.

                             II.     STANDARD OF REVIEW

       Pursuant to the Federal Rules of Civil Procedure, the court shall enter a default

judgment against a party that has failed to plead or otherwise defend an action brought

against it. Fed. R. Civ. P. 55(b)(2). Default judgment may be entered by the clerk of

court if the claim is for “a sum certain,” Fed. R. Civ. P. 55(b)(1), in all other cases, as

here, “the party must apply to the court for a default judgment.” Fed. R. Civ. P. 55(b)(2).

“[D]efault judgment must normally be viewed as available only when the adversary

process has been halted because of an essentially unresponsive party. In that instance,

the diligent party must be protected lest he be faced with interminable delay and

continued uncertainty as to his rights. The default judgment remedy serves as such a

protection.” In re Rains, 946 F.2d 731, 732–33 (10th Cir. 1991) (internal quotation marks

and citation omitted).

       A default amounts to an admission of liability, and all well-pleaded allegations in

the complaint pertaining to liability are deemed true. See Greyhound Exhibitgroup, Inc.

v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992) (internal citation omitted);

Lyons P’ship, L.P. v. D&L Amusement & Entm't, Inc., 702 F. Supp. 2d 104, 109

(E.D.N.Y. 2010). It “remains for the court to consider whether the unchallenged facts

constitute a legitimate cause of action, since a party in default does not admit

conclusions of law.” Leider v. Ralfe, No. 01 Civ. 3137 (HB) (FM), 2004 WL 1773330, at




                                               7
*7 (S.D.N.Y. July 30, 2004) (quoting In re Indus. Diamonds Antitrust Litig., 119 F. Supp.

2d 418, 420 (S.D.N.Y. 2000)).

                                    III.   ANALYSIS

A.     THIS COURT HAS JURISDICTION

       This Court has subject matter jurisdiction over this case under 28 U.S.C. § 1331

and 28 U.S.C. § 1367.

       This Court has personal jurisdiction over Wang because Wang has expressly

aimed his tortious activities toward Colorado and purposefully availed himself of the

privilege of doing business in Colorado through significant and regular sales of infringing

products bearing the Otter Trademarks to Colorado with the knowledge that Plaintiffs

are located in Colorado and will be harmed in Colorado. Cornice Techs., Inc. v. Affinity

Dental Prods., 2005 U.S. Dist. LEXIS 45546, at *15 (D. Colo. July 21, 2005); Leach v.

Pharmedoc Inc., 2017 U.S. Dist. LEXIS 33565, at *5-6 (W.D. Okla. Mar. 9, 2017); Exact

Mktg. v. Unique Sports Prods., 2018 U.S. Dist. LEXIS 123316, at *5-6 (D. Utah July 20,

2018); Orbit Irrigation Prods. v. Melnor, Inc., 2017 U.S. Dist. LEXIS 51561, at *11-12

(D. Utah Apr. 3, 2017); A.L. Enters. v. Sebron, 2008 U.S. Dist. LEXIS 70177, at *5-6 (D.

Utah Sep. 17, 2008); Rainy Day Books, Inc. v. Rainy Day Books & Cafe, L.L.C., 186

F.Supp.2d 1158, 1164–65 (D. Kan. 2002); Allstar Mktg Grp., LLC v. Your Store Online,

LLC, 666 F. Supp. 2d 1109, 1121-23 (C.D. Cal. 2009).




                                            8
B.     DEFENDANT HAS DEFAULTED

       It is manifest from the record that Defendant has defaulted. Wang was properly

served with a copy of the Complaint and Summons on December 26, 2018, and the

Clerk entered the Entry of Default on February 1, 2019.

       Default judgment is appropriate if there is a sufficient basis in the pleadings for

the judgment and the unchallenged facts constitute a legitimate cause of action. Grady

v. Nelson, 2014 U.S. Dist. LEXIS 172759, at *12 (D. Colo. Dec. 15, 2014). The well-pled

facts of the complaint and undisputed facts set forth by the moving party in affidavits

and exhibits are accepted as true. Id.; United States v. Craighead, 176 F. App’x 922,

924 (10th Cir. 2006).

       1.     Trademark Infringement

       Plaintiffs have stated a claim for trademark infringement under 15 U.S.C. §§

1114, 1125(a)(1)(a), unfair competition under 15 U.S.C. § 1125(a)(1)(A), and common

law trademark infringement.

       Plaintiffs must establish: (1) they have a protectable interest in the trademark; (2)

Defendant used an identical or similar mark in commerce; and (3) Defendant has likely

confused customers by using the mark. See Derma Pen, LLC v. 4EverYoung Ltd., 773

F.3d 1117, 1120 (10th Cir. 2014); Cleary Bldg. Corp. v. David A. Dame, Inc., 674 F.

Supp. 2d 1257, 1270 (D. Colo. 2009).

       Plaintiffs have a protectable interest, as the Otter Trademarks are registered,

valid, subsisting, and in full force and effect, and Plaintiffs use those marks to advertise

and sell Otter Products. Wang has used the Otter Trademarks in commerce by


                                              9
advertising, selling, and distributing products bearing the mark. Additionally, Wang has

caused consumer confusion because he is selling materially different, non-genuine

products bearing the Otter Trademarks that do not come with the Warranty and do not

comply with Plaintiffs’ quality controls without disclosing these differences to

consumers.

       Plaintiffs have implemented legitimate and substantial quality controls that its

Authorized Resellers must follow. Wang does not comply with these quality controls and

his sales of products bearing the Otter Trademarks outside of Plaintiff’s quality control

program interfere with Plaintiffs’ quality controls and their ability to exercise control over

products bearing their trademarks. The products Wang sells are not genuine Otter

Products and his sales diminish the value of the Otter Trademarks. Warner-Lambert Co.

v. Northside Dev. Corp., 86 F.3d 3, 6 (2d Cir. 1996); Zino Davidoff SA v. CVS Corp.,

571 F.3d 238, 243 (2d Cir. 2009); Societe Des Produits Nestle, S.A. v. Case Helvetica,

Inc., 982 F.2d 633, 642 (1st Cir. 1992); Shell Oil Co. v. Comm. Petro. Inc., 928 F.2d 104

(4th Cir. 1991); El Greco Leather Prods. Co. v. Shoe World, Inc., 806 F.2d 393, 395 (2d

Cir. 1986); Bel Canto Design, Ltd. v. MSS HiFi, Inc., 837 F. Supp. 2d 208, 229–30

(S.D.N.Y. 2011).

       Wang is also selling products that are materially different from genuine Otter

Products because they do not come with the Warranty. Beltronics USA, Inc. v. Midwest

Inventory Distrib., LLC, 562 F.3d 1067, 1071-73 (10th Cir. 2009); Bel Canto, 837 F.

Supp. 2d at 229-30; TracFone Wireless, Inc. v. Pak China Group Co., 843 F. Supp. 2d

1284, 1297 (S.D. Fla. 2012); HM Elecs., Inc. v. RF Techs., Inc., 2013 U.S. Dist. LEXIS


                                              10
201896, at *6 (S.D. Cal. Oct. 3, 2013); RFA Brands, LLC v. Beauvais, 2014 U.S. Dist.

LEXIS 181781 (E.D. Mich. Dec. 23, 2014).

       Wang’s actions cause consumer confusion because consumers who purchase

products from Wang think they are getting genuine Otter Products that come with the

Warranty and comply with Plaintiffs’ quality controls when they are not. See Beltronics,

562 F.3d at 1071-73 (10th Cir. 2009) (trademark infringement where defendant sold

products without plaintiff’s warranty); Adolph Coors Co. v. A. Genderson & Sons, Inc.,

486 F. Supp. 131, 136 (D. Colo. 1980) (trademark infringement where defendant sold

products outside Coors’ quality controls).

       2.     False Advertising

       Plaintiffs have stated a claim for false advertising under 15 U.S.C. §

1125(a)(1)(B).

       Plaintiffs must show: (1) Defendant made a materially false or misleading

representation of fact; (2) in connection with commercial advertising or promotion; (3) in

commerce; (4) such representation misrepresents the nature of Plaintiffs’ services or

commercial activities; and (5) Plaintiffs have been or are likely to be injured as a result.

15 U.S.C. § 1125(a); Wilson v. AdvisorLaw LLC, 2018 U.S. Dist. LEXIS 174779, at *7-8

(D. Colo. Oct. 10, 2018).

       Here, Wang has made material false representations by stating his products

come with the Warranty when they do not. Those representations were made in

commerce in connection with Wang’s advertisements because they were made on

Wang’s product listings. Wang’s representations misrepresent Plaintiffs’ services


                                              11
because he is representing Plaintiffs offer a warranty for the products he sells when

they do not. Last, Wang’s false advertisements have harmed Plaintiffs. Thus, Plaintiffs

have stated a claim for false advertising.

       3.     Trademark Dilution

       Plaintiffs have stated a claim for trademark dilution under 15 U.S.C. § 1125(c).

       To prevail on a claim for dilution, a plaintiff must show: (1) it owns a “famous”

mark; (2) the mark was famous before the defendant began its use; and (3) the

defendant’s use has or will cause “dilution.” King of the Mt. Sports, Inc. v. Chrysler

Corp., 968 F. Supp. 568, 577 (D. Colo. 1997), aff’d, 185 F.3d 1084 (10th Cir. 1999).

Dilution means that defendant’s use of the trademark will likely “blur” or “tarnish” the

plaintiff’s mark or harm its reputation. Am. Acad. of Husband-Coached Childbirth v.

Thomas, 2010 U.S. Dist. LEXIS 136763, at *8-9 (D. Colo. Dec. 15, 2010).

       Here, Plaintiffs have established that the OTTERBOX® trademark is famous –

the mark was registered in May 2010, and Otter has actively, continuously, and

exclusively used it to market and advertise its products; the mark is distinctive, well-

recognized by consumers, and the means by which they distinguish OtterBox products

from others in the marketplace; and consumers trust the mark and recognize it as

standing for quality, durability, and dependability. General Motors Co. v. Urban Gorilla,

LLC, 2010 U.S. Dist. LEXIS 136711, *15-16 (D. Utah Dec. 27, 2010) (HUMMER mark is

famous); Harris Research, Inc. v. Lydon, 505 F. Supp. 2d 1161, 1166 (D. Utah 2007)

(CHEM-DRY mark is famous). Wang began using the OTTERBOX® mark after it

became famous. Wang’s use of the OTTERBOX® mark has diluted and tarnished the


                                             12
mark due because consumers who received damaged, defective, and poor-quality

products from Wang associate that negative experience with Otter, causes them to lose

faith in the OtterBox brand, and post negative reviews about OtterBox products. Lydon,

505 F. Supp. 2d at 1166 (dilution of CHEM-DRY mark); VIP Prods., LLC v. Jack

Daniel’s Props., 291 F. Supp. 3d 891, 904–05 (D. Ariz. 2018) (dilution of JACK

DANIEL’S mark).

       4.     Unfair and Deceptive Trade Practices

       Plaintiffs have stated a claim for unfair and deceptive trade practices under Colo.

Rev. Stat. § 6-1-105.

       To state an unfair and deceptive trade practice claim, a plaintiff must show:

(1) the defendant engaged in an unfair or deceptive trade practice; (2) the challenged

practice occurred in the course of the defendant’s business; (3) the challenged practice

significantly impacts the public as actual or potential consumers of the defendant’s

goods, services, or property; (4) the plaintiff suffered injury in fact to a legally protected

interest; and (5) the challenged practice caused plaintiff’s injury. Cleary Bldg. Corp., 674

F. Supp. 2d at 1270.

       Here, Wang has engaged in unfair and deceptive trade practices because he has

falsely represented that his products come with the Warranty when they do not. Wang’s

actions occurred in the course of his business, as they are part of the product listings he

advertises to consumers. Wang’s deceptive trade practices impacts consumers and

creates consumer confusion because consumers are likely to rely on his false

representations in the product listings and believe that they are purchasing genuine


                                              13
Otter Products that come with the Otter Warranty and comply with Plaintiffs’ quality

controls when they are not. Plaintiffs have also been harmed as a result of Wang’s

deceptive trade practices.

       5.     Tortious Interference with Contract

       Plaintiffs have state a claim for tortious interference with contract.

       To state a claim of tortious interference, a plaintiff has to show: (1) the existence

of a valid contract; (2) the defendant knew of the contract; (3) the defendant intended to

induce a breach; (4) the defendant engaged in conduct that produced a breach; (5) the

interference with the contract was improper; and (6) the plaintiff suffered damages as a

result. Zimmer Spine, Inc. v. EBI, LLC, 2011 U.S. Dist. LEXIS 103629, at *6-7 (D. Colo.

Sept. 14, 2011). A plaintiff can prove the defendant intended to induce a breach by

showing that the defendant acted with a purpose to induce the breach or knew that his

actions were likely to induce the breach. Mueller v. Swift, 2017 U.S. Dist. LEXIS 83378,

at *19 (D. Colo. May 31, 2017).

       Here, Plaintiffs have specific agreements with their Authorized Resellers that

prohibit them from selling Otter Products to third parties who intend to resell the

products. Wang knew of this prohibition. Wang intended to induce a breach of these

agreements because he knew that his purchase of Otter Products from Authorized

Resellers for the purpose of resale would result in a breach. Wang’s purchase and

resale of Otter Products from Authorized Resellers did, in fact, produce a breach.

Wang’s interference with the agreements was improper because he acted with the

intent to directly induce the breach of the agreements, with the motive to profit from


                                             14
selling poor-quality Otter Products and misleading purchasers about the source of the

products, and with no regard to the interests of Plaintiffs in protecting its brand and

agreements with Authorized Resellers. Mueller, 2017 U.S. Dist. LEXIS 83378, at *26–28

(defendant acted improperly in interfering with employment contract by falsely accusing

coworker of harassment and pressuring employer to fire him). Finally, as a result of

Wang’s actions, Plaintiffs have suffered damages. (Doc # 1 ¶¶ 182–85, 335); Dawson,

2013 U.S. Dist. LEXIS 49228, at *13, 20.

       For the foregoing reasons, Default judgment is entered in this matter against

Wang pursuant to Federal Rule of Civil Procedure 55(b)(2).

C.     INJUNCTIVE RELIEF

       The Lanham Act authorizes a district court to issue an injunction according to the

principles of equity and upon such terms as the court may deem reasonable to prevent

violations of trademark law. 15 U.S.C. § 1116(a). To determine whether injunctive relief

is appropriate, courts weigh the following factors: (1) actual success on the merits; (2) a

likelihood of irreparable injury if injunctive relief is not granted; (3) a balance of

hardships favoring Plaintiff; and (4) whether an injunction will advance the public

interest. A permanent injunction is warranted in this case. Tony's Taps, LLC v. PS

Enters., 2012 U.S. Dist. LEXIS 43293, *13–14 (D. Colo. Mar. 29, 2012).

       Here, balancing of these factors weighs strongly in favor of granting Plaintiffs a

permanent injunction. First, Plaintiffs will suffer irreparable injury if Wang continues to

falsely advertise and sell products bearing the Otter Trademarks. Id. at *17 (irreparable

harm if use of the mark will result in harm to reputation, trade, or goodwill). Second,


                                               15
Plaintiffs lack an adequate remedy at law because Wang’s continued infringement will

cause damage to Plaintiffs’ intellectual property, goodwill, and brand integrity. Id. at *25.

       Third, the balance of hardships between the parties favors injunctive relief.

Plaintiffs have expended substantial time and money developing and protecting the

Otter Trademarks, and, without an injunction, they will be unable to protect their

trademarks and stop Wang’s infringing conduct. Id. Any harm to Wang in requiring him

to comply with trademark law merits no equitable consideration. Port-a-Pour, Inc. v.

Peak Innovations, 49 F. Supp. 3d 841, 873 (D. Colo. 2014). Last, the public interest lies

in favor of upholding Plaintiffs’ trademark rights and preventing customer confusion.

Tony's Taps, LLC, 2012 U.S. Dist. LEXIS 43293, at *26.

       Accordingly, the Court issues a permanent injunction enjoining Wang and any of

his employees, agents, servants, officers, representatives, directors, attorneys,

successors, affiliates, assigns, any and all other entities owned or controlled by Wang

and all of those in active concert and participation with Wang (the “Enjoined Parties”) as

follows. The Enjoined Parties are:

   a. Prohibited from advertising or selling all Otter Products or products bearing the

       Otter Trademarks through any Amazon storefront, including, but not limited to,

       the Amazon storefronts currently named “1to3shop-store” and “E&E Global;”

   b. Prohibited from advertising or selling, via the Internet or otherwise, all Otter

       products or products bearing the Otter Trademarks;

   c. Prohibited from using any of the Otter Trademarks in any manner, including

       advertising on the Internet;


                                             16
   d. Prohibited from importing, exporting, manufacturing, producing, distributing,

       circulating, selling, offering to sell, advertising, promoting, or displaying any and

       all Otter Products as well as any products bearing any of the Otter Trademarks;

   e. Prohibited from disposing of, destroying, altering, moving, removing, concealing,

       or tampering with any records related to any products sold by them which contain

       the Otter Trademarks including: invoices, correspondence with vendors and

       distributors, bank records, account books, financial statements, purchase

       contracts, sales receipts, and any other records that would reflect the source of

       the products that Wang has sold bearing these trademarks;

   f. Required to take all action to remove from the Enjoined Parties’ websites or

       storefronts any reference to any of Otter Products, or any of the Otter

       Trademarks;

   g. Required to take all action, including but not limited to, requesting Internet search

       engines (such as Google, Yahoo!, and Bing) to remove from the Internet any of

       the Otter Trademarks which associate Otter Products or the Otter Trademarks

       with the Enjoined Parties or the Enjoined Parties’ websites or storefronts; and

   h. Required to take all action to remove unauthorized Otter Trademarks from the

       Internet, including from Amazon.

       Pursuant to Rule 65(d)(2) of the Federal Rules of Civil Procedure, this Order is

binding upon the following persons who receive actual notice of it: the parties, the

parties’ officers, agents, servants, employees, and attorneys, and other persons who




                                             17
are in active concert or participation with the parties or the parties’ officers, agents,

servants, employees, and attorneys.

D.     DAMAGES

       Under the Lanham Act, a trademark owner may recover A defendant’s profits.

15 U.S.C. § 1117(a); W. Diversified Servs. v. Hyundai Motor Am., Inc., 427 F.3d 1269,

1272 (10th Cir. 2005); Bishop v. Equinox Int’l Corp., 154 F.3d 1220, 1223 (10th Cir.

1998). To establish a defendant’s profits, a plaintiff is required to prove only the

defendant’s sales; it is then the defendant’s burden to submit evidence of costs and

deductions. Klein-Becker USA, LLC v. Englert, 711 F.3d 1153, 1163 (10th Cir. 2013). If

a defendant does not present any evidence of its costs and deductions, courts award

the defendant’s total sales to the plaintiff as disgorged profits. Id. A plaintiff is required to

establish the defendant’s sales only “with reasonable certainty.” Lindy Pen Co. v. Bic

Pen Corp., 982 F.2d 1400, 1407 (9th Cir. 1993); Klein-Becker, 711 F.3d at 1163.

       Plaintiffs have presented evidence that Wang’s sales of infringing products from

October 1, 2018 to February 12, 2019 totaled $61,399.48. Plaintiffs calculated the total

from data collected through a monitoring tool called TriGuardian—which monitors

listings and sales of products on Amazon and calculates the amount of sales that a

particular storefront makes from certain products. Plaintiffs pulled data from TriGuardian

regarding Wang’s sales of Otter Products from October 1, 2018 through February 12,

2019—which shows over 1,200 sales in the amount of $61,399.48. As such, Plaintiffs

have shown Wang’s profits with reasonable certainty. ADG Concerns, Inc. v. Tsalevich

LLC, 2018 U.S. Dist. LEXIS 155542, at *32–34 (N.D. Cal. Aug. 31, 2018).


                                               18
      Wang has not presented any evidence of costs or other deductions that reduce

the amount of profits he made from his sale of infringing products. Accordingly, the

Court finds that Plaintiffs are entitled to recover $61,399.48 from Wang.

      This Court shall retain jurisdiction of this matter in law and in equity for the

purpose of enforcing and/or adjudicating claims in violation of this Judgment and

Permanent Injunction. Any such matters shall be raised by noticed motion.

                                  IV.    CONCLUSION

      Based on the foregoing reasons, the Court ORDERS as follows:

   1. Plaintiffs’ Motion for Default Judgment (Doc. # 24) is GRANTED;

   2. Pursuant to Federal Rule of Civil Procedure 55(b)(2), default judgment is entered

      against Defendant Wang;

   3. A permanent injunction is entered against Defendant Wang in accordance with

      the terms stated herein;

   4. The Court awards damages to Plaintiffs in the amount of $61,399.48.




      DATED: March 28, 2019


                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                             19
